United States Court of Appeals
                     For the First Circuit


No. 16-1681

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         JOSEPH BUFFIS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Mark G. Mastroianni, U.S. District Judge]


                             Before

                  Thompson, Selya, and Barron,
                         Circuit Judges.


     Seth Kretzer and Law Offices of Seth Kretzer on brief for
Appellant.
     Francesco Valentini, Attorney, William D. Weinreb, Acting
United States Attorney, Kenneth A. Blanco, Acting Assistant
Attorney General, and Trevor N. McFadden, Acting Principal Deputy
Assistant Attorney General, on brief for Appellee.


                         August 14, 2017
             THOMPSON, Circuit Judge.     Joseph Buffis, our appellant

and the town of Lee's (now-former) Chief of Police, took $4,000

from a duo accused of running a house of ill repute--and in return,

he promised to halt their prostitution prosecution.           Buffis now

claims   he     didn't   coerce   the     duo--they    were    completely

"comfortable" forking over their funds--so he cannot be guilty of

extortion.     According to him, that means the jury verdict finding

otherwise must be overturned.      According to us, Buffis is wrong.

Here's why we affirm his conviction.

                              Background1

             Our sordid story begins with a bust.     Tom Fusco and Tara

Viola owned and operated an inn in Lee, Massachusetts, frequented

by folks from all over the country.       Viola also offered massages--

with sexual services on the side.         An informant spotted Viola's

online ad and tipped off Lee police.        A raid ensued.    Distraught,

Viola immediately 'fessed up to the prostitution, then offered to

donate her proceeds to charity and to help bring down other sex

workers and Johns by cooperating in reverse-sting operations.         Lee

Police Officer Ryan Lucy and Massachusetts State Police Sergeant

Christopher Meiklejohn turned down the first proposition--"any

forefeiture of monies," Meiklejohn told her, "would be done through



     1 We frame these facts in the light most favorable to the
jury's verdict. United States v. Turner, 684 F.3d 244, 246 (1st
Cir. 2012).
                                  - 2 -
the courts and in front of a judge."       The officers wanted to take

her up on the second--a good informant is hard to find.              But if

word got out about the bust, Viola would lose her value as a

cooperator.   (After all, if potential Johns knew not to go to the

inn, there would be no further busts to make.)                  So Lucy and

Meiklejohn tried to keep the raid on the down-low.

          Cue our appellant Buffis, who was then serving as Chief

of Police for the town of Lee.          Meiklejohn clued him in on the

plan to use Viola as an informant--and explained that for the plan

to work, secrecy was of the essence, so he and Lucy didn't arrest

Viola and Fusco.     And yet, Buffis rang up the local paper and

(falsely) reported that the duo had been arrested for prostitution.

The local paper ran with the story--as did news outlets all over

the east coast.    With that, law enforcement lost a promising path

to future busts, the inn lost a load of business, and Viola became

terrified she would lose her kids.         Viola and Fusco wanted the

mess done with "as quietly and as efficiently as possible."

          Buffis   butted   in   once    again,   this   time    offering   a

seemingly simple solution to Fusco and Viola's troubles (troubles,

remember, that he helped create):         if Viola and Fusco agreed to

donate the prostitution proceeds to a local charity, Buffis would

"make things go away quietly" by having the case dismissed.

(Indeed, it was Buffis' call whether the charges would go forward

at all--if he decided not to sign the criminal complaint against
                                 - 3 -
Viola and Fusco, criminal proceedings would halt.)          Buffis told

Fusco that they would meet in private before Viola and Fusco's

first   scheduled    court   appearance,   Buffis   would   bring     "an

agreement," and if the three came to terms, the case would be

dismissed.    Buffis didn't specify the charity and said he couldn't

set the price--another officer would deal with the "donation"--

but it could be anywhere from zero to ten grand.     And, he advised,

unless you want to waste your money, don't bring a lawyer.          Fusco

"felt pretty comfortable" with the idea of forfeiting the money if

it meant the charges wouldn't go forward, so he agreed.

             When Viola and Fusco got to the courtroom, lawyerless

but armed with a blank check, Buffis asked the two court employees

(including Clerk-Magistrate Thomas Bartini, who was to preside

over the hearing) to clear out.    He then presented Viola and Fusco

with an agreement--on Lee Police Department letterhead--labeled

"Accord & Satisfaction."     Here's what it said:

             (1) Clerk-Magistrate Bartini had found "probable
             cause to issue criminal complaints" against Viola
             for Sexual Conduct for a Fee, and against both her
             and Fusco for Keeping a House of Ill Fame and
             Conspiracy;

             (2) the proceedings that day were confidential and
             subject to a non-disclosure agreement;

             (3) Viola and Fusco waived their rights to sue the
             Town; and

             (4) "[p]roceeds in the amount of $_________ shall
             be donated to the Laliberte Toy Fund as a voluntary
             donation in lieu of criminal fines or civil

                                 - 4 -
             forfeiture action, by the close of business this
             date."

             Fusco and Viola didn't like the terms.   For one thing,

Fusco wanted to be able to tell everyone that the case had been

dismissed (and limit the impact on the inn's legitimate business).

And for another thing, Fusco and Viola wanted to donate to an

animal rescue charity, not to a toy fund they had never heard of.

And the kicker:      they planned to donate one grand, but Buffis

insisted on four.     Buffis wrote $4,000 into the contract at the

hearing, and Fusco wrote the check.     Fusco didn't have the cash to

cover it, so he told Buffis to sit on the check for a few days

until Fusco could transfer funds from the inn's account.       Viola

and Fusco didn't like it, but they "didn't feel like [they had] a

choice"--so they did "what [they] in a court of law were told to

do."

             Buffis brought Clerk-Magistrate Bartini back into the

courtroom.    Buffis explained that Viola and Fusco's case was going

to be continued to the end of the day--at which point, Fusco

thought, the whole thing would be dismissed (he was right).    Fusco

pushed Buffis to let him talk about the dismissal, but Buffis said

no--and Bartini pointed out that if the parties did not abide by

their agreement "Buffis can actually bring another . . . complaint




                                - 5 -
for the same thing and go forward with it."2                  The local paper

reported the scoop:         "Secrecy in sex case involving owners of the

Inn . . . Authorities are tight-lipped about the results of [the]

show cause hearing . . . [and] say they can't divulge the outcome"

because of a "nondisclosure agreement among the parties."

             Now   here's    where    things   started    going    downhill   for

Buffis.      Bartini told Buffis before the hearing that it seemed

"crazy" not to go forward with the charges because it was such a

high-profile case--the district attorney's office agreed and asked

Massachusetts state police to investigate.               Captain Richard Smith

paid a call on Buffis, who explained the donation situation,

claiming that half went to the Laliberte Toy Fund (a Lee police

charity that bought toys for kids in need, according to Buffis),

half went to DARE (the police-run drug abuse prevention program),

and   that   $1,000   of     the    DARE   money   had   already   been   spent.

Evidently believing this fib wouldn't hold Smith off for long,

Buffis frantically phoned Bartini to figure out how to resurrect

the charges against Viola and Fusco.           Smith's suspicions grew when

Buffis changed his tune:           he hadn't spent any of the money, Buffis

said, and he had a (fishily post-dated) donation "refund" check in

hand to prove it.




      2Sixteen months later, the same charges were in fact brought
again--but this time not by Lee police.
                                       - 6 -
              Buffis was full of bull:   no money went to DARE, or to

toys.       Buffis was using the Laliberte Toy Fund as his personal

piggy bank, and he blew all but ten bucks of the Viola-Fusco

"donation" in about a month.

              A grand jury indicted Buffis for extortion by wrongful

use of fear and under color of official right in violation of the

Hobbs Act, 18 U.S.C. § 1951(a), plus a slew of money laundering-

related charges stemming from his management of the Laliberte Toy

Fund.       At trial, Buffis was acquitted of all charges but one:

extortion under color of official right.          Buffis moved for a

judgment of acquittal; the district court denied the motion.

Buffis now appeals, and that brings us up to today.

                             Buffis' Claim

              Buffis challenges the sufficiency of the evidence to

support his extortion conviction.        Specifically, Buffis says he

did not coerce Viola and Fusco into paying up; without proof of

coercion, he continues, he cannot be guilty of extortion.          We

review preserved challenges to the sufficiency of the evidence de

novo, considering the evidence in the light most favorable to the

verdict.       Turner, 684 F.3d at 257.3     "The test is whether the


        3
       We assume here that Buffis preserved the arguments he now
raises on appeal--though it seems that the arguments he raised
below are not the same as those he presses now. Both focus on
Viola's offer to pay, but in his post-trial motion Buffis contended
that her offer proved that he did not know he was accepting money
in exchange for an exercise of his official power. Here, on the
                               - 7 -
evidence, including all reasonable inferences therefrom, would

permit a rational juror to conclude beyond a reasonable doubt that

the defendant was guilty of the crime charged."    United States v.

Cruz-Arroyo, 461 F.3d 69, 73 (1st Cir. 2006).       Appraised under

this standard, we agree with the government that the trial evidence

was sufficient for a jury to find Buffis guilty beyond a reasonable

doubt, and that Buffis' legal arguments to the contrary have no

merit.

            First, the elements of Hobbs Act extortion.   "Whoever in

any way or degree obstructs, delays, or affects commerce or the

movement of any article or commodity in commerce, by robbery or

extortion or attempts or conspires so to do" has violated the Hobbs

Act.     18 U.S.C. § 1951(a).   To show Buffis committed Hobbs Act

extortion, the government had to prove that Buffis "obtain[ed]

property from another, with his consent, induced by wrongful use

of actual or threatened force, violence, or fear, or under color

of official right."    Id. § 1951(b)(2) (emphasis added).   In cases




other hand, he argues that Viola's proposition proves that she and
Fusco were not coerced into donating the funds. He does not renew
his knowledge-based argument on appeal; indeed, in his final point
in his brief--"at most, the government proved bribery, not
extortion"--he seems to concede that he knew the money was given
in exchange for an exercise of his official power.        But the
government does not press the point (in fact, it addresses his
knowledge argument in its brief) so we give him the benefit of the
doubt and review the argument before us de novo. Though as we
explain, neither argument gets him anywhere.
                                - 8 -
of   extortion   "under      color   of   official     right"--like          what   the

government     says   (and    the    jury   found)      Buffis    did    here--the

government can prove up the charge by showing that the defendant

"obtained a payment to which he was not entitled, knowing that the

payment was made in return for official acts."                  Turner, 684 F.3d

at 253 (quoting Evans v. United States, 504 U.S. 255, 268 (1992)).

             The government presented sufficient evidence of each of

these elements for the jury to find Buffis committed extortion

under color of official right beyond a reasonable doubt.                      Buffis'

bribe money came out of Fusco's business bank account for the inn,

and the inn hosted visitors from all over the country; egro, the

extortion affected commerce.         See Heart of Atlanta Motel, Inc. v.

United States, 379 U.S. 241, 261 (1964) (motel serving interstate

travelers    operates   in    interstate      commerce);       United    States     v.

Cianci, 378 F.3d 71, 99 (1st Cir. 2004) (requisite "de minimis

effect"   on   commerce      established      under    Hobbs     Act    if    conduct

"minimally depletes the assets of an entity doing business in

interstate commerce" (citation omitted)).              Buffis also received a

payment he was not entitled to collect:               the four-thousand-dollar

check, which he deposited into his own personal slush-fund.                         See

Cruz-Arroyo, 461 F.3d at 73.         Contrary to Buffis' argument below,

ample evidence suggests that Buffis knew the payment was made in

return for an official act--agreeing not to sign the criminal

complaint against Viola and Fusco and getting the criminal charges
                                      - 9 -
dropped.4     Indeed, Buffis explicitly told Fusco that if they

reached an agreement, he would have the case dismissed.                   And

although the government didn't have to prove that the defendant

followed through on his end of the bargain, see Turner, 684 F.3d

at 255-58, in this case it presented evidence of that, too:           after

Fusco tendered the check, Buffis told the Clerk-Magistrate he

wanted the case continued to the end of the day; then at the end

of the day, the charges were dismissed.           Buffis' botched attempt

to   cover   his   tracks   with   the   bogus   refund   check   shows   his

consciousness of guilt--and is further evidence supporting the

conviction.     Id. at 258-59.

             Nevertheless, Buffis says, the evidence was insufficient

to convict because Viola and Fusco did not feel coerced into paying

up at the time they made the "donation"--in fact, Fusco said he

felt completely comfortable with it.         The "Accord & Satisfaction"




      4Buffis seems to argue that because Clerk-Magistrate Bartini
had a role to play at the show cause hearing--determining whether
there was probable cause to issue a complaint--Buffis' own power
to affect Viola and Fusco's situation was limited, and that this
fact should have some (to us, indiscernible) relevance to our
analysis. We note here that "it is irrelevant" that Buffis was
not the only state actor who played a role in whether the complaint
against Viola and Fusco would go forward; it is enough that Buffis
"in [his] official capacity, had the power to facilitate [Viola
and Fusco's] government business, and it was that power that [Viola
and Fusco] paid [Buffis] to exercise." United States v. Rivera
Rangel, 396 F.3d 476, 485 (1st Cir. 2005).       In the event that
Buffis meant to argue something else, his undeveloped argument is
waived. United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
                                   - 10 -
agreement, he says, is his ace-in-the-hole because both Fusco and

Viola       signed   the   paper   saying   the    donation    was   "voluntary."

Without a showing of coercion, the argument goes, he cannot be

convicted of the crime of extortion.                And besides, he can't be

guilty (according to him) because Viola had the idea to begin with.

The government disagrees, and for good reason:                we have repeatedly

rejected both arguments.

               First, "an element of duress such as a demand" is not an

element of the offense of Hobbs Act extortion under color of

official right.            Evans, 504 U.S. at 267-68.           "The 'color of

official        right'     and     'fear'   prongs     provide       alternative,

independently sufficient grounds for finding extortion; thus,

adequate proof of one obviates any need for proof of the other."

Cruz-Arroyo, 461 F.3d at 73.          In other words, where the government

presents evidence that the government official received a payment

under color of official right, it need not prove that the official

induced the payment through fear.                 There goes Buffis' coercion

argument.5




        5
       This point also disposes of Buffis' argument that without
proof of coercion, the government has only proved bribery (not
extortion). To the extent that he means to argue that proof of
bribery cannot be proof of extortion (and vice-versa), he is wrong
about that, too: although "it seems unnatural to prosecute bribery
on the basis of a statute prohibiting extortion, . . . Hobbs Act
extortion under color of official right includes the rough
equivalent of what we would now describe as taking a bribe."
                              - 11 -
           As to the second point, as the government points out,

neither   "[t]he   fact   that   [the   payer]   approached   [the   public

official] first" nor the payer's "readiness and even eagerness to

play the game," "mean that extortion did not occur." United States

v. Rivera-Medina, 845 F.2d 12, 14 (1st Cir. 1988) (quoting United

States v. Hathaway, 534 F.2d 386, 395 (1st Cir. 1976)); accord

Evans, 504 U.S. at 265 ("the word 'induced' is part of the

definition of the offense by the private individual, but not the

offense by the public official"); Cruz-Arroyo, 461 F.3d at 73–74

(the government need not prove "any affirmative act of inducement

on the part of the corrupt official"). It is immaterial that Fusco

and Viola approached the police first--as the district court put

it, "[t]he government was not required to show that Defendant

originated the idea for the donation, rather than simply developing

and capitalizing on a concept suggested, out of desperation, by

Ms. Viola."

                                  The End

           We affirm Buffis' conviction.




Ocasio v. United States, 136 S. Ct. 1423, 1434 (2016) (internal
quotation marks omitted) (quoting Evans, 504 U.S. at 260).
                                  - 12 -